DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robar (US 20140031603 A1).
With regards to claim 1, Robar discloses a radiotherapy apparatus comprising: a rotating gantry 25 rotatable about a central axis [0036]; and a multi-energy imaging device, wherein the multi-energy imaging device includes: an imaging source 12 configured to generate X-rays of at least two energy levels and emit the X-rays of at least two energy levels, so that the X-rays of at least one energy level pass through a site to be treated of a patient, wherein the X-ray of at least one energy level is configured to meet imaging requirements of the site to be treated [0050]; and an imager 30 configured to receive the X-rays of at least two energy levels that pass through the site to be treated, and to generate X-ray images of at two energy levels of the site to be treated according to the X-rays of at least two energy levels [0037], so that at least one processor controls the imaging source to obtain at least one target X-ray image in conjunction with the imager, wherein the at least one target X-ray image is at least one of X-ray images of at least two energy levels of a site to be treated of a patient [0138]; wherein the imaging source and the imager are arranged opposite to each other on the rotating gantry (Fig. 1); the X-rays of at least two energy levels include at least X-rays of a first energy level and X-rays of a second energy level [0050]. X-rays generated by the imaging source are changed when the rotating gantry rotates to a preset angle; the preset angle includes at least two preset sub-angles, and the at least two preset sub-angles include at least a first preset sub-angle and a second preset sub-angle; the imaging source generates the X-rays of the first energy level when the rotating gantry rotates to the first preset sub-angle; and the imaging source generates the X-rays of the second energy level when the rotating gantry rotates to the second preset sub-angle [0009, 0010, 0014] (imaging with a first energy level at predetermined angles and dose imaging with a second energy level at predetermined angles). Robar does not explicitly teach wherein each of the at least one processor includes at least one CPU. However, modifying Robar with at least one CPU would have been well known and obvious, if not already inherent, for image processing. 
With regards to claim 2, Robar discloses wherein the imaging source includes at least one of a target-switching type imaging source of the claimed type [0046].
With regards to claims 3 and 6, Robar discloses a target-switching type imaging source [0046] and a single imager 30, instead of the claimed two sub-imaging source and two sub-imagers. However, it is noted that providing two imaging sources emitting different energy levels and two sub-imagers for receiving different energy levels was considered well known. Substituting the imaging source and imager taught by Robar with the claimed two sub-imaging sources and sub-imagers would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 7, Robar does not specify the type of gantry. Nevertheless, both the ring gantry and the C-shaped gantry are generally well known in the art. Substituting the gantry taught by Robar with either of the claimed gantrys would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 8, Robar discloses wherein the X-rays of at least two energy levels include at least X-rays of a kilovolt level and X-rays of a megavolt level [0051, 0065].
With regards to claims 9, 15, and 16, Robar discloses a radiotherapy apparatus, comprising: a rotating gantry 25 rotatable about a central axis [0036]; a multi-energy imaging device disposed on the rotating gantry, wherein the multi-energy imaging device includes: an imaging source 12; and an imager 30; and at least one processor configured to control the imaging source to obtain at least one target X-ray image in conjunction with the imager [0138]; the at least one target X-ray image is registered with at least one pre-stored reference image [0074]; and a positional deviation of the site to be treated is obtained according to a result of registering the at least one target X-ray image with the at least one reference image [0057]; the imaging source is configured to generate X-rays and emit the X-rays, so that the X- rays pass through the site to be treated of the patient; and the imager is a multi-laver flat plate detector [0038], and is configured to receive the X-rays that pass through the site to be treated and to generate X-ray images of at least two energy levels of the site to be treated [0050]. Robar does not explicitly teach wherein the at least one target X-ray image is at least one of X-ray images of at least two energy levels of a site to be treated of a patient. However, Robar does teach imaging and therapeutic radiation are both delivered by radiation delivery machine 122 and therapy can be done in the course of acquiring an image set or vice versa. This can allow, for example, images to be acquired as therapy proceeds. In some embodiments, images acquired in the course of delivering therapeutic radiation are 2-D images taken in a beam's eye view direction. Such images may be obtained by switching radiation delivery machine 122 into an imaging mode, obtaining an image, and switching radiation delivery machine 122 back into a therapy mode without changing the gantry angle [0135]. In some embodiments a treatment planning system is configured to automatically output instructions for acquiring 2-D images at one or more times during delivery of a fraction. The frequency of imaging may be selectable. Upon execution of the treatment plan the 2-D images may be acquired and displayed on a monitor associated with a radiation delivery machine (e.g. a linear accelerator). An operator viewing the images can verify that the treatment being delivered appears to be delivering the radiation to the desired target volume [0136]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Robar with the claimed image of at least two energy levels of a site to be treated of a patient in order to verify that the treatment being delivered appears to be delivering the radiation to the desired target volume. Robar also does not explicitly teach wherein each of the at least one processor includes at least one CPU. However, modifying Robar with at least one CPU would have been well known and obvious, if not already inherent, for image processing. 
With regards to claim 10, Robar discloses wherein the imaging source is configured to generate X-rays of at least two energy levels and emit X-rays of at least one energy level in the X-rays of at least two energy levels, so that the X-rays of at least one energy level pass through the site to be treated; and the X-ray of at least one energy level is configured to meet imaging requirements of the site to be treated [0050]; and the imager is configured to receive the X-rays of at least one energy level that pass through the site to be treated, and to generate X-ray images of at least one energy level of the site to be treated according to the X-rays of at least one energy level [0037].
With regards to claims 11 and 12, Robar discloses a target-switching type imaging source [0046] and a single imager 30, instead of the claimed two sub-imaging source and two sub-imagers. However, it is noted that providing two imaging sources emitting different energy levels and two sub-imagers for receiving different energy levels was considered well known. Substituting the imaging source and imager taught by Robar with the claimed two sub-imaging sources and sub-imagers would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 14, Robar discloses wherein the multi-layer flat plate detector is a dual-layer flat plate detector [0038].
With regards to claim 17, Robar discloses further comprising: controlling a rotating gantry to rotate to at least two different imaging angles, so that there are at least two X-ray images corresponding to different imaging angles in X-ray images generated by the imager according to X-rays of each energy level when the imaging source is controlled to emit preset X-rays, which are to pass through the site to be treated of the patient, wherein the preset X-rays are the X-rays of at least two energy levels [0009, 0010, 0014].
With regards to claim 18, Robar does not teach the claimed control method. Nevertheless, adjusting the position of a patient according to a positional deviation as well as performing deviation correction according to the at least one target X-ray image in a case where it is determined that the positional deviation of the tumor is not within a preset deviation range were well known steps in the art in order to prevent harmful irradiation of sensitive tissue as well as optimizing target tracking. In view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Robar with the claimed steps.
With regards to claim 19, Robar discloses wherein registering the at least one target X-ray image with the at least one pre-stored reference image includes: processing the at least one target X-ray image; and registering at least one processed target X-ray image with the at least one reference image [0057].
With regards to claim 20, Robar does not specify the claimed components. However, although not specifically taught, each of the components were generally well known and considered obvious, if not already inherent, to provide storage and processing of obtained images. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Robar with the claimed control apparatus.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884